(|

Lee

HAY-21-1993 17:02 FROM  EEC Mgmt - Gessner TO

ESSO EXPLORATION AND PRODUCTION CHAD
ESSO EXPLORATION CHAD INC.

39735243

P.12/16
ATTACHMENT" DA

INC,

SOCIÉTÉ SHELL TCHADIENNE DE RECHERCHE ET D'EXPLOITATION

ELF HYDROCARBURES CHAD

16 mal 1993

M. Salibou Garba
Ministère des Mines, de l'Energie et des Ressources en Eau
N'Djamena, République du Tchad

Monsieur le Ministre,

Comme nous avons promis dans notre lettre du 28 avril concemant la prolongation de la période
de recherché du permis H, en qualité de membres du Consortium Chadien, nous avons l'honneur

de vous confirmer ce qui suit:

4

Nous vous prions d'agréer, Monsieur le Ministre, l'expressi

Au cours du programme de forage actuellement en cours et qui devrait être réalisé d'ici à la
fin de l'Année Civile 1994, nous forerons 6 puits. Il est entendu que, conformément aux
pratiques en viguer dans l'industrie pétrolière, les puits horizontaux forés à partir d'un puit
vertical foré antérieurement seront considérés comme des puits distincts.

Le plan du Consortium est de prendre toutes les dispositions nécessaires pour signer le
contrat principal de construction du pipeline d'exportation avant la fin de l'année calendaire
1995, SI toutefois le Consortium juge qu'il n'est pas-approprié de signer ce contrat d'ici la fin
de 1995 en raison d'événements imprévisibles et indépendants de sa volonté, il aura le
temps nécessaira pour le faire ultérieurement mais en aucun ças la signature de ce contrat
ne Sera pas supposé intervenir au-delà de l'expiration de la deuxième periode de
renouvellement (prévue d'expirer en 1999).

Les membres du Consortium (et dans le cas de Société Shell Tchadienne de Recherche et
d'Exploitation, sa Société mère Shell Petroleum N.V.) s'engagent à voter en faveur de la
résolution à soumettre à l'Assemblée Générale des Actionnaires de la SEERAT tendant à la
prolongation de la convention pour une durée ds 5 années supplémentaires au delà de
janvier 1994.

notre très hauts considération.

Société Shell Tchadienne de Recherché et d'Exploitation

AE gs

Shell Petroleum N.V.

Elf Hydrocarbures Chad

Fa

MAY-21-1993 16:59 FROM  EEC Mgmt - Gessner To 93735249 P.04/16
. NC CRC METS D

AVENANT A LA CONVENTION DE RECHERCHES, D'EXPLOITATION ET DE

‘TRANSPORT DES HYDROCARBURES DU 19 DECEMBRE 1983

BL UE DU TCHAD représentée aux présentes par

La RER
2 me my di V'Enhye,
{ci après dénommé "T'Etat”) «+ do Rémour ta Ex
d'une part,

ET:

Le Consortium constitué par les sociétés :

ESSO EXPLORATION AND PRODUCTION CHAD INC., société de droit de l'Etat

du Delaware (Etats-Unis Sel ci-après désignée ESSO” et représentée
aux présentes par Monsieur £ 7 ÆIANS dûment habilité à

cet effet ;

ESSO EXPLORATION CHAD INC. société de droit de l'Etat du Delaware
(Etats-Unis d'Amérique) (dénommée Chevron Oil company of Chad jusqu'au 18

décembre 1992) ci-après désignée "EEC!" et représentée aux présentes par
Monsieur EST TE LLALS dûment habilité à cet effet ;
Société SHELL TCHADIENNE DE RECHERCHE ET d'EXPLOITATION, société de

drait tchadien, ci-après désignée "SHELL" et représentée aux présentes par
Monsieur £.< +: WALSWERTR -GELL , dûment habilité à cet effet;

ELF HYDROCARBURES TCHAD, société de droit français, ci-après désignée
“ELF" et représentée aux présentes par Monsieur He x a ES NESE q
dûment habilité à cet effet.

(ci-après dénommé me Consortium")

SA

d'autre part.

MAY-21-1993 16:59 FROM  EEC Mgmt — Gessner TO 99735243 P.05/16

ATTENDU QUE :

. l'Etat, ESSO, SHELL et Chevron Oil Company of Chad ont conclu une convention de recherches,
d'exploitation et de transport des hydrocarbures signée le 19 décembre 1988 et approuvée par une
ordonnance n° 041 / PR / 88 du 30 décembre 1988 (ci-après "la Convention”) :

° l'Etat à accordé à ESSO, SHELL et Chevron Oil Company of Chad par un décret n° 484 / PR / MME
188 en date du 31 décembre 1988, une prernière période de renouvellement du Permis exclusif de
Recherches d'Hydrocarbures liquides et gazeux (ci-après "le Permis”) ;

de cette société en ESSO EXPLORATION CHAD INC.; EECI a cédé à SHELL et ELF certains

droits dans le Permis et la Convention ; et SHELL a cédé à ELF certains de dsisiy droits at Intérêts AC Li
afin que ELF devienne membre du Consortium, les droits et intérêts dans le Permis et la

Convention étant à ce jour répartis comme suit entre les membres du Consortium : ESSO : 37,5% : ee .
EECI : 2,5% ; SHELL : 40% et ELF : 20%. È

L l'Etat a approuvé les opérations et cessions susvisées par un décret n° 655 / PR / MMERE / 82 en'
date du 17 décembre 1992 ; -

e l'État a accepté par décret n° 097/PR/MMERE/S2 en date du 13 mars 1982, conformément aux |
dispositions de l'article 32.4. de la Convention, de prolonger la première période de renouvellement
du permis de recherche d'une durée de 168 jours correspondant au retard intervenu dans la
réalisation des opérations pétrolières du fait de la situation de force majeure subie par les Parties
entre le ler décembre 1990 et le 15 mai 1991. .

(el 0 ESSO a acquis la totalité des titres de Chevron Oil Company of Chad et a changé la dénomination À CA
D

LU le Consortium a sollicité de l'Etat l'octroi d'une option supplémentaire pour le renouvellement du
Permis pour une période de cinq ans supplémentaire. L'Etat a accepté d'octroyer cette option en
contrepartie du paiement par le Consortium à l'Etat d'une somme égale à 20 millions de dollars US,
et les parties sont convenues d'amender la Convention en conséquence.

IL A ETE CONVENU CE OUI SUIT :

ARTICLE 1
En contrepartie de l'octroi d'une option pour un renouvellament supplémentaire du Permis H, le Consortium
palera à l'Etat la somme de vingt millions de dollars US (US$ 20,000,000) dans les vinqt-quatre (24) heures

suivant la réception par le Consortium d'une copie de la loi dûment promulguée approuvant les
amendements à la Convention tels que décrits à l'article 2 ci-dessous. |

ARTICLE 2

La Convention sera amendée conformément aux dispositions suivantes, lès amendements prenant effet à
la date de signature par le Président de la République de la loi les approuvant.

À. L'article 5.1. de la Convention est modifié comme suit :

VS

PHY-21-1535 1509 FRUM  EEL ligmt — Lessner iu 99755249 - P.05/16

5.1 "L'Etat accordera au Consortium un renouvellement du Permis, qui prendra fin le 2 février 1984 à
moins qui il ne fasse l'objet d'une prolongation dans les conditions prévues à la présente Convention
(dénommé dans la présente Convention “première période de renouvellement”), ainsi qu'une option pour
une nouvelle période de renouvellement de cinq (5) ans qui pourra être exercée par le Consartium (la
"seconde période de renouvellement”).

Le Consortium disposara en outre d'une option de renouvellement du Pennis pour une période de
renouvellement supplémentaire d'une durée de cinq (5) ans (ci-après dénômmée dans la Convention la
“troisième période de renouvellement").

Le Consortium pourra exercer ses drôits à renouvellement en adressant un préavis écrit au Ministre, au
moins quatre (4) mols avant la date d'expiration de la période en cours, à condition d'avoir rempli ses
obligations pour cette période. Tout préavis de renouvellement devra être accompagné du rapport visé à
l'article 18.4.c) ci-dessous”.

B. L'article 6.1. de la Convention est modifié comme suit :

6.1 "Les coordonnées géographiques de la surface initiale du Permis, ainsi qu'une carte s'y rapportant,
figurent à l'annexe | de cette Convention. A l'expiration de la première période de renouvellement du
Permis, le Consortium rendra vingt pour cent (20 %) de la superficie du périmètre couvert par le Permis
alors détenue. A l'expiration de la deuxième période de renouvellement du Permis, le Consortium rendra
cinquante pour cent (50 %) de la superficie du périmètre couvert par ls Permis alors détenue”,

c. L'article 7.4, de Ja Convention est modifié comme suit :

7.4 "Sile Consortium, aù cours d'une quelconque période de renouvellement du Permis, réalise un
nombre de forages supérieur aux obligations minimales de forages telles que prévues à l'article 7.1. -
ci-dessus, les forages excédentaires ne seront pas reportés sur la période de renouvellement suivante et ne
viendront pas en déduction des obligations contractuelles prévues pour ladite période".

D. L'article 8.1. de la Convention est modifié comme suit :

8.1 Pendant la première période de renouvellement du Permis, le Consortium versera une taxe
Superficiaire annuelle d'un Dollar (US$ 1,00) par kilomètre carré de surfacs détenue. Pendant les périodes
de renouvellement du Permis suivantes, cette redevance sera portée à 1) deux Dollars (US$ 2,00) par
Kitornètre carré de surface détenue pour la seconde période de renouvellement" ; et 2) dix Doilars (USS
10,00) par kilomètre carré de surface détenue pour la troisième période de renouvellement”.

E, Un nouveau paragraphe est ajouté à l'article 23.4 comme sujt ; w & 8
ni, .
) Tous les montants payés à l'Elat en relation avec l'octroi d'options pour des périodes

Supplémentaires de renouvellement du Permis æ seront considérés comme des dépanses
d'exploration et/ou des travaux d'exploration au sens des Articles 1.8.1 (h) et 1.9.1 (a) de l'annexe

M. Procédure Comptable de la Convention. -

Fait en __Q__ exemplaires le 19 Ja ds 33-
A NBIRDENLA 1 À

Pour LA RÉPUBLIQ| eo TCHAD

g£.

NM u2

TT ———————————————————————.———.—————.—.——.—————

MAY-21-1993 17:00 FROM  EEC Mgmt — Gessner TO 33735249 P.87/16

7/0

Pour ESSO EXPLORATION AND PRODUCTION CHADINC.

127

Pour ESSO EXPLORATION CHAD INC

6.8.

Pour SOCIETE SHELL TCHADIENNE DE RECHERCHE ET D'EXPLOITATION

Pour ELF HYDROCARBURES TCHAD

